DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	Claims 1, 2, 4-6, 11-17, and 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 6-8, and 13-20 of copending Application No. 16/721,883 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. See mapping below:
Application 16/721,885
Application 16/721,883
Claim 1 – An integrated circuit chip apparatus, comprising: a main processing circuit; and  5a plurality of basic processing circuits arranged in a form of an m*n array comprising m rows and n columns of basic processing circuits, wherein each basic processing circuit is connected to its adjacent basic processing circuits in the array, and the main processing circuit is connected to k basic processing circuits of the plurality of basic processing circuits arranged on one or more sides of the array, wherein the plurality of basic processing circuits comprise data 10type conversion circuits configured to convert data between a floating data type and a fixed point data type, wherein the main processing circuit is configured to transfer data and a computation instruction to the k basic processing circuit, wherein the k basic processing circuits are configured to forward data received from the 15main processing circuit to the other basic processing circuits among the plurality of basic processing circuits, wherein the plurality of basic processing circuits are configured to determine whether to convert the data transferred between the floating point data type and the fixed point data type according to the type of the data transferred and the computation instruction, perform a first set of 20neural network computations in parallel on the data transferred, and transfer computation results to the main processing circuit through the k basic processing circuits, wherein the main processing circuit is further configured to perform a second set of neural network computations in series on the computation results.
An integrated circuit chip apparatus, comprising: a main processing circuit; and a plurality of basic processing circuits arranged in a form of an m*n array comprising m 5rows and n columns of basic processing circuits, wherein each basic processing circuit is connected to its adjacent basic processing circuits in the array, and the main processing circuit is connected to k basic processing circuits of the plurality of basic processing circuits arranged on one or more sides of the array, wherein each of the k basic processing circuits includes a data type conversion circuit configured to convert data between a floating point data type and a fixed point 10data type, wherein the main processing circuit is configured to transfer data and a computation instruction to the k basic processing circuits, wherein the k basic processing circuits are configured to determine whether to convert the data transferred between the floating point data type and the fixed point data type according to the 15type of the data transferred and the computation instruction, and forward data received from the main processing circuit to the other basic processing circuits among the plurality of basic processing circuits, wherein the plurality of basic processing circuits are configured to perform a first set of neural network computations in parallel on the data transferred, and transfer computation results 20to the main processing circuit through the k basic processing circuits, wherein the main processing circuit is further configured to perform a second set of neural network computations in series on the computation results.
The integrated circuit chip apparatus of claim 1, wherein the main processing circuit is further configured to: obtain a data block to be computed in the floating point data type and the computation instruction; divide the data block to be computed into a distribution data block and a broadcasting data 30block according to the computation instruction; partition the distribution data block into a plurality of basic data blocks; distribute the plurality of basic data blocks to the k basic processing circuits; and broadcast the broadcasting data block to the k basic processing circuits.
Claim 2 - The integrated circuit chip apparatus of claim 1, wherein the main processing circuit is 25further configured to: obtain a data block to be computed in the floating point data type and the computation instruction; divide the data block to be computed into a distribution data block and a broadcasting data block according to the computation instruction; 30partition the distribution data block into a plurality of basic data blocks; distribute the plurality of basic data blocks to the k basic processing circuits; and broadcast the broadcasting data block to the k basic processing circuits.
Claim 4 - The integrated circuit chip apparatus of claim 2, wherein the main processing circuit is configured to broadcast the broadcasting data block as a whole to the k basic processing circuits.
Claim 6 - The integrated circuit chip apparatus of claim 2, wherein the main processing circuit is configured to broadcast the broadcasting data block as a whole to the k basic processing circuits.
The integrated circuit chip apparatus of claim 2, wherein the first set of neural network computations are inner product computations, and the second set of neural network computations 10include accumulations of the computation results to obtain accumulation results, and sorting of the accumulation results to obtain an instruction result of the data block to be computed and the computation instruction.
Claim 7 - The integrated circuit chip apparatus of claim 2, wherein the first set of neural network computations are inner product computations, and the second set of neural network computations include accumulations of the computation results to obtain accumulation results, and sorting of the accumulation results to obtain an instruction result of the data block to be computed and the 20computation instruction.
Claim 6 - The integrated circuit chip apparatus of claim 2, wherein the main processing circuit is 15configured to divide the broadcasting data block into a plurality of partial broadcasting data blocks, and sequentially broadcast the plurality of partial broadcasting data blocks to the k basic processing circuits.
Claim 8 - The integrated circuit chip apparatus of claim 2, wherein the main processing circuit is configured to divide the broadcasting data block into a plurality of partial broadcasting data blocks, and sequentially broadcast the plurality of partial broadcasting data blocks to the k basic 25processing circuits.
Claim 11 - The integrated circuit chip apparatus of claim 1, wherein the data is one or more of a vector, a matrix, or an n-dimensional data block, wherein n is an integer greater than 2.
Claim 13 - The integrated circuit chip apparatus of claim 1, wherein the data is one or more of a vector, a matrix, or an n-dimensional data block, wherein n is an integer greater than 2.
The integrated circuit chip apparatus of claim 2, wherein the computation instruction is a multiplication instruction, and the main processing circuit determines a multiplier data block as the broadcasting data block and a multiplicand data block as the distribution data block.
Claim 14 - The integrated circuit chip apparatus of claim 2, wherein the computation instruction is a multiplication instruction, and the main processing circuit determines a multiplier data block as 15the broadcasting data block and a multiplicand data block as the distribution data block.
Claim 13 - The integrated circuit chip apparatus of claim 2, wherein the computation instruction is a 10convolution instruction, and the main processing circuit determines an input data block as the broadcasting data block and a convolution kernel as the distribution data block.
Claim 15 - The integrated circuit chip apparatus of claim 2, wherein the computation instruction is a convolution instruction, and the main processing circuit determines an input data block as the broadcasting data block and a convolution kernel as the distribution data block.
Claim 14 - The integrated circuit chip apparatus of claim 1, wherein the k basic processing circuits are the m basic processing circuits in the first column of the array.
Claim 16 - 	The integrated circuit chip apparatus of claim 1, wherein the k basic processing circuits are the m basic processing circuits in the first column of the array.
Claim 15 - The integrated circuit chip apparatus of claim 14, wherein the k basic processing circuits further include the n basic processing circuits in the first row or the last row of the array.
The integrated circuit chip apparatus of claim 16, wherein the k basic processing circuits 25further include the n basic processing circuits in the first row or the last row of the array.


5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 3, 7-10, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 and 9-12 of copending Application No. 16/721,883 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language is directed to variations the same limitations worded similarly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 recites the limitation "the k basic processing circuit" in 11.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes the limitation should read “the k basic processing circuits”




Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 9-11, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (US Pub. 2018/0046894).

9.	As to claim 1, Yao discloses an integrated circuit chip apparatus (abstract), comprising: 
	a main processing circuit (fig. 8A and processor 8110); and 
	5a plurality of basic processing circuits arranged in a form of an m*n array comprising m rows and n columns of basic processing circuits, wherein each basic processing circuit is connected to its adjacent basic processing circuits in the array, and the main processing circuit is connected to k basic processing circuits of the plurality of basic processing circuits arranged on one or more sides of the array, wherein the plurality of basic processing circuits comprise data 10type conversion circuits configured to convert data between a floating data type and a fixed point data type (Fig. 8A PE, processing elements 8215 of the programmable logic connected from the processing system. Further fig 8C data of the programmable logic arranged in array form. Furthermore [0013], converting floating-point into fixed-point), 
	wherein the main processing circuit is configured to transfer data and a computation instruction to the k basic processing circuit (fig. 8A and 8B, data from the processing system 8100 to the programmable logic 8200 for processing), 
	wherein the k basic processing circuits are configured to forward data received from the 15main processing circuit to the other basic processing circuits among the plurality of basic processing circuits (fig. 8A different processing elements), 

	wherein the main processing circuit is further configured to perform a second set of neural network computations in series on the computation results (fig. 8A output fed back to the DMA of the programmable logic accessing the memory and then back into input for further processing).

10.	As to claim 9, Yao discloses the main processing circuit includes a main register or a main on-chip caching circuit, and each of the plurality of basic processing circuits includes a basic register or a basic on-chip 40caching circuit (fig. 8A 8110 and PE, processing elements 8215).

11.	As to claim 10, Yao discloses wherein the main processing circuit includes one or more of a vector computing unit circuit, an arithmetic and logic unit circuit, an accumulator circuit, a matrix transposition circuit, a direct memory access circuit, a data type conversion circuit, or a data rearrangement circuit (fig. 8A DMA).

As to claim 11, Yao discloses wherein the data is one or more of a vector, a matrix, or an n-dimensional data block, wherein n is an integer greater than 2 ([0048] and [0065]).

13.	As to claims 14, 15, and 18, Yao discloses wherein the k basic processing circuits are the m basic processing circuits in the first column of the array and wherein the k basic processing circuits further include the n basic processing circuits in the first row or the last row of the array (fig 8c arrangement).

14.	As to claims 16 and 17, the claims are rejected for similar reasons as claim 1 above.

15.	As to claim 20, Yao discloses wherein, the neural network operations comprise one or more 40of a convolution computation, a matrix-multiply-matrix computation, a matrix-multiply-vector computation, a bias computation, a fully connected computation, a GEMM computation, a GEMV computation, or an activation computation ([0013] convolution).

Allowable Subject Matter
16.	Claims 2-8, 12-13, and 19 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2017/0103321 – Related to a neural network unit including a register programmable with a representation of a reciprocal value of a divisor and a plurality of neural processing units (NPU). Each NPU has an ALU, an accumulator, and a reciprocal multiplier unit. The ALU performs arithmetic and logical operations on a sequence of operands to generate a sequence of results and accumulates the sequence of results as an accumulated value into the accumulator. The reciprocal multiplier unit receives the representation of the reciprocal value and the accumulated value and in response generates a result that is the quotient of the accumulated value and the divisor.

US Pub. 2017/0270073 – Related to an apparatus for memory reduction for fixed point matrix multiply on a computing device. The computing device may implement a partial matrix multiplication using a first block of fixed point data of a first matrix and a second block of fixed point data of a second matrix using full precision resulting in a first intermediate result. The computing device may down convert the first intermediate result by converting fixed point data of the first intermediate result to fixed point data using lower precision resulting in a first down converted intermediate result.



	US Pub. 2020/0380370 – Related to an array of processing elements comprising a portion of a neural network accelerator performs flow-based computations on wavelets of data. Each processing element has a respective compute element and a respective routing element. Each compute element has a respective floating-point unit enabled to perform stochastic rounding, thus in some circumstances enabling reducing systematic bias in long dependency chains of floating-point computations. The long dependency chains of floating-point computations are performed, e.g., to train a neural network or to perform inference with respect to a trained neural network.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182